COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-249-CR
 
 
MARCINA LEA DAVEE                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 




Marcina Lea Davee appeals her
sentence for aggravated sexual assault of a child.  In a single issue, she argues that she is
entitled to a new trial on punishment because the trial court used an improper
method to determine her sentence. 
Appellant has forfeited her complaint on appeal because she did not
raise it in the trial court.[2]  Therefore, we overrule appellant=s issue and affirm the trial court=s judgment.       
 
PER CURIAM
 
PANEL
F:  CAYCE, C.J.; DAUPHINOT and HOLMAN,
JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:  June 14, 2007  
                        




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 33.1(a)(1); Mercado
v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986); see generally
Mendez v. State, 138 S.W.3d 334, 342 (Tex. Crim. App. 2004).